Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/043,280 filed on September 29, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign applications have been received.
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Preliminary amendments to specification and claims were filed on September 29, 2010. Claims 16-32 are currently pending.

Claim Objections
Claim 32 is objected to because of the following informalities:
Claim 32 lacks proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 16-19, 23-26 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al., US 2019/0124330 A1 (hereinafter “Chien”) in view of Li et al., “Non CE4: Fine granularity QP offset,” Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, 7th Meeting: Geneva, Switzerland, 21-30 November, 2011, Document: JCTVC-G850 (hereinafter “Li”).
With respect to claim 16, Chien discloses a method for decoding video from a codec video stream [abstract], comprising: obtaining information representative of a chroma quantization parameter table [abstract, pars. 3-4]; and de-quantizing chroma values of a block of the video according to a value of the obtained chroma quantization parameter table [par. 141, FIG. 9, block 86 performs inverse quantization which involves de-quantization of QP values in the QP table – see pars. 3-4 – as received from the encoder – see FIG. 8 – and have been inverse transformed in block 88 in FIG. 9], wherein the chroma quantization parameter table is directly coded in a set of parameters at the picture level or at the sequence level of the coded video stream. But Chien extracts chroma QP values from luma QP values but is not clear about the limitation wherein the chroma quantization parameter table is directly coded in a set of parameters at the picture level or at the sequence level of the coded video stream. However, Li discloses wherein the chroma quantization parameter table is directly coded in a set of parameters at the picture level or at the sequence level of the coded video stream [pp. 2-3, sec. 2 and Table 2.2]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Chien with Li with the motivation to devise a method and apparatus to devise a signaling scheme in video encoding wherein chroma QP values are coded 
With respect to claim 17, Chien, in view of Li, disclose all of the limitations in claim 16. Furthermore, and Li discloses wherein the chroma quantization parameter table is coded under the form of a series of chroma quantization parameter values for each entry of the table [pp. 2-3, Table 2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 16.
With respect to claim 18, Chien, in view of Li, disclose all of the limitations in claim 17 and further discloses wherein the table is only coded for B slices of the video [abstract – table can be selected based on a slice type such as a predictive slice – see also par. 5].
With respect to claim 19, Chien, in view of Li, disclose all of the limitations in claim 16 and further discloses wherein the chroma quantization parameter table is coded under the form of a series of residual integer values indicating the difference between the base chroma quantization parameter and the output chroma quantization parameter for each entry in the table [par. 141 – ref. inverse integer transform which results in outputting integer QP values to be de-quantized].
With respect to claim 21, Chien, in view of Li, disclose all of the limitations in claim 16 and further discloses wherein the chroma quantization parameter table is coded under the form of a series of differential integer values, the first value being coded relatively to the base chroma quantization parameter while following values are 
With respect to claims 23-26, the claims are drawn to decoding devices that perform a series of steps that are commensurate in scope with steps of claims 16-26, respectively. Therefore, claims 23-26 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 16-26, respectively.	
With respect to claims 30-31, the claims are drawn, respectively, to encoding method and device that perform a series of steps that are commensurate in scope with inverse of steps of claim 16. Therefore, claims 30-31 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims ***, respectively.
With respect to claim 32, the claim is drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 16. Therefore, claim 32 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 16.	
	
Claims 20-22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Li, as applied to claim 16, and further in view of Zhang et al., US 2015/0373327 A1 (hereinafter “Zhang”).
With respect to claim 20, Chien in view of Li, disclose all the limitations of claim 16. But Chien and Li, alone or in combination, do not explicitly disclose wherein the chroma quantization parameter values are coded only for a limited range of the input base chroma quantization parameter values. However, Zhang discloses wherein the 
With respect to claim 21, Chien, in view of Li, disclose all of the limitations in claim 16. Furthermore, Zhang discloses wherein the chroma quantization parameter table is coded under the form of a series of differential integer values [par. 52], the first value being coded relatively to the base chroma quantization parameter while following values are coded differentially with the previous value [abstract]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 20.

With respect to claims 27-29, the claims are drawn to decoding devices that perform a series of steps that are commensurate in scope with steps of claims 20-22, respectively. Therefore, claims 27-29 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 20-22, respectively.	

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Zhang et al., US 2018/0048901 A1, discloses determining chroma quantization parameters for video coding.
Zhao et al, US 10,039,175 B2, discloses system and method for varying quantization parameters.
Tourapis et al., US 2015/0071344 A1, discloses chroma quantization parameters for video coding.
Nguyen et al., US 2015/0003518 A1, discloses method and device for emulating low-fidelity coding.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner




/REZA AGHEVLI/Primary Examiner, Art Unit 2485